DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 7-12, filed  as preliminary amendment, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 1, the recitation, “a first communication unit that transmits “type information of the construction machine” and “type information of the slave”  ……
an amount of operation” transmitted from the main operating device” renders it indefinite, since it is not clear what ‘type information’ it is transmitting?  Is  it transmitting, machine ID or machine Type or machine ON/OFF state ? 
 Regarding “type information of the slave operating device”, what type of information it is transmitting, is it transmitting  a sensor information of the slave device or something else? 
 	Regarding “receiving an amount operation”, what is the magnitude of amount of operation?, Is it receiving an operational direction or  an operational time duration? Or any operational status?  
Appropriate clarification is required.

In Claims 7 and 12,  the  recitation, “a controller that acquires, from correction information, a correction value corresponding to a combination pattern of the type information of the construction machine and the type information of the slave operating device” is ambiguous.
Appropriate clarification is required. 

Claims 8-11 are rejected as being dependent upon a rejected base claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663